Citation Nr: 1528642	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a right eye disorder, to include closing vein, right eye.

2.  Entitlement to service connection for a right eye disorder, to include closing vein, right eye. 

3.  Whether new and material evidence has been presented to reopen a claim for service connection for a bilateral eye disorder, to include astigmatism. 

4.  Entitlement to service connection for a bilateral eye disorder, to include astigmatism.       


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the service connection claims for a right eye disorder and a bilateral eye disorder.   

By way of background, the Board notes that the Veteran's service connection claims for a right eye disorder and a bilateral eye disorder were originally denied in a September 1975 rating decision.  The Veteran was properly notified of the outcome in October 1975 and did not file a notice of disagreement within one year, nor was any additional relevant evidence received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  While additional service personnel records were received within one year of the rating decision, they did not relate to the Veteran's claims for a right eye disorder and a bilateral eye condition, and therefore the RO determined that reconsideration was not warranted.  See November 1975 confirmed rating decision.  Thus, the September 1975 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The Board notes that while additional service records were also received in September 2006, they consisted solely of service personnel records that did not relate to the service connection claims currently on appeal.  Therefore, the provisions of 38 C.F.R. § 3.156(c)(1) do not apply in this case.   

In May 2014, the Board remanded the case for a hearing.  The hearing was held in March 2015 by the undersigned, and a transcript of the hearing is of record.  As such, there has been compliance with the May 2014 remand directive.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

[The issue of entitlement to service connection for a bilateral shoulder disorder is the subject of a separate decision that will be issued simultaneously with this one.]

The issues of entitlement to service connection for a right eye disorder, to include closing vein, right eye, and entitlement to service connection for a bilateral eye disorder, to include astigmatism, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 1975 rating decision denied the claim of entitlement to service connection for a right eye disorder; the Veteran was properly notified of the adverse outcome in an October 1975 letter and he did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the September 1975 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right eye disorder.

3.  The September 1975 rating decision denied the claim of entitlement to service connection for a bilateral eye disorder; the Veteran was properly notified of the adverse outcome in an October 1975 letter and he did not file a notice of disagreement to appeal the RO's decision.

4.  Evidence received since the September 1975 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a bilateral eye disorder.


CONCLUSIONS OF LAW

1.  The September 1975 rating decision denying service connection for a right eye disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence has been received to reopen the service connection claim for a right eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The September 1975 rating decision denying service connection for a bilateral eye disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

4.  New and material evidence has been received to reopen the service connection claim for a bilateral eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the service connection claims for a right eye disorder and a bilateral eye disorder, but does not reach adjudication on the merits.  Therefore, as the reopening of the claims is fully favorable to the Veteran and is the only issue decided herein, no discussion of VA's duties to notify and assist is necessary. 


New and Material Evidence - Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered and Additional Evidence

Regarding both service connection claims, the evidence of record that was previously considered at the time of the September 1975 rating decision consisted of service treatment records.  The September 1975 rating decision denied the service connection claim for a right eye disorder on the basis that a current disability was not shown, and denied the service connection claim for a bilateral eye condition on the basis that the condition (i.e. astigmatism) was congenital.  See also October 1975 notification letter.  

The Veteran filed his claim to reopen in November 2011.  Additional evidence presented since the September 1975 rating decision includes voluminous private treatment records.  These medical records include a November 1992 assessment of bilateral macular degeneration; a November 1993 diagnosis of bilateral age-related macular degeneration, stable; a June 1998 diagnosis of compound hyperopia astigmatism, presbyopia and dry macular degeneration; a June 1999 diagnosis of presbyopia and macular degeneration, left eye (OS) greater than right eye (OD); an August 2000 assessment of macular degeneration, and; an April 2002 diagnosis of recurrent choroidal neovascularization, left eye.  

April 2002 and January 2003 private treatment records reflect that the Veteran underwent at least two focal laser surgeries.  According to a September 2002 letter from Dr. R.K., the Veteran returned for follow-up evaluation and treatment for macular degeneration with choroidal neovascularization.  Dr. R.K. noted that funduscopic evaluation showed drusen with reticular RPE changes in the right macular, as well as a new area of grayish RPE and subretinal hemorrhage along the nasal margin of the disciform scar in the left eye.  Dr. R.K. recommended focal laser surgery in the hopes of stabilizing the disciform process in the left eye.  Additionally, a July 2006 evaluation from Dr. R.K. noted decreased vision in both eyes due to macular degeneration, and an April 2012 treatment note indicated a past medical history of cataracts and macular degeneration.  Also currently of record is a September 2006 VA treatment note reflecting an assessment of macular degeneration.  

Additional lay evidence has also been received, including the Veteran's December 2013 substantive appeal in which he reported using cleaning solvents in service without eye protection.  The Veteran's March 2015 Board hearing testimony is also of record.

Given that the private medical records, VA records, and lay evidence have not been previously considered and relate to unestablished facts necessary to prove the claims (namely, the existence of a current disability and evidence suggesting that not all of the Veteran's diagnosed bilateral eye disorders are congenital), the evidence is both new and material.    


ORDER

New and material evidence having been received, the claim for service connection for a right eye disorder is reopened and, to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a bilateral eye disorder is reopened and, to this extent only, the appeal is granted.


REMAND

VA's duty to assist the Veteran in the development of his claim includes affording him a VA examination when necessary.  In this case, the Veteran has never been afforded a VA examination to address his claimed eye conditions.  As discussed above, the Veteran's private medical records include a November 1992 assessment of bilateral macular degeneration; a November 1993 diagnosis of bilateral age-related macular degeneration, stable; a June 1998 diagnosis of compound hyperopia astigmatism, presbyopia and dry macular degeneration; a June 1999 diagnosis of presbyopia and macular degeneration, left eye greater than right eye; an August 2000 assessment of macular degeneration, and; an April 2002 diagnosis of recurrent choroidal neovascularization, left eye.  

The Veteran underwent at least two focal laser surgeries in April 2002 and January 2003.  According to a September 2002 letter from Dr. R.K., funduscopic evaluation showed drusen with reticular RPE changes in the right macular, as well as a new area of grayish RPE and subretinal hemorrhage along the nasal margin of the disciform scar in the left eye.  Dr. R.K. recommended focal laser surgery in the hopes of stabilizing the disciform process in the left eye.  Additionally, a July 2006 evaluation from Dr. R.K. noted decreased vision in both eyes due to macular degeneration, and an April 2012 treatment note indicated a past medical history of cataracts and macular degeneration.  

In the Veteran's December 2013 substantive appeal, he reported using cleaning solvents in service without eye protection, and at his March 2015 Board hearing, he asserted that the radar screens he constantly viewed in service from 1971 to 1975 caused his later eye problems.  In a subsequent, March 2015 letter, the Veteran stated that he had been given prescription glasses while working as an air traffic controller in service in the 1970's, and that his vision continued to deteriorate throughout the years following service.  He reported that, in December 2014 and March 2015, his ophthalmologist orally informed him that his work as a radar operator could have been a contributing factor in his condition today, but the ophthalmologist would not put his medical opinion in writing.  

Given that the Veteran's private treatment records document treatment for multiple eye conditions for more than 20 years, and given the Veteran's assertions and testimony, a VA examination is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).        

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  The most recent VA treatment note of record is dated September 29, 2006. 

2.  Ask the Veteran to submit any additional medical records, or other clinical or lay evidence, within his own possession or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of the eye disorders on appeal.  The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  After the above development has been completed, schedule the Veteran for a VA eye examination with an appropriate medical professional.  The examiner should review the claims file in conjunction with the examination. 

All appropriate testing should be conducted, and all findings reported in detail. 

The examiner is asked to address the following:

a) Identify all eye disorders that are present, and indicate whether each disorder is bilateral or affects only the right or left eye. 

b) For every eye disorder identified, please state whether the disorder is best characterized as a congenital defect (i.e. not capable of improving or deteriorating), a congenital disease (i.e. capable of improving or deteriorating), or as a disorder that is not congenital.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

i.  If any eye disorder is found to be a congenital defect, provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability.

ii.  If any eye disorder is found to be a congenital disease, state whether it at least as likely as not (50 percent or greater probability) that it arose during, was caused by, or was aggravated by any incident of military service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  The examiner should consider the Veteran's competent and credible reports that he was exposed to cleaning solutions and radar equipment during service.

(Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.)

c) For every eye disorder listed, provide an opinion as to whether it is at least as likely as not that the disorder had its onset directly during the Veteran's service (September 1955 to August 1975) or is otherwise causally related to service or to any event or circumstance of service.

d) The examiner should specifically comment on whether it is at least as likely as not that the Veteran's (i) reported exposure to cleaning solutions without eye protection in service, and/or (ii) reported work as a radar operator in service from 1971 to 1975, caused or contributed to any of his current eye disorders.  The examiner should presume that both the reported exposure to cleaning solutions and work as a radar operator are credible.

An explanation should be provided to support all opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he should so state and provide reasons as to why.

4.  Then, readjudicate the appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


